Citation Nr: 1630206	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  14-07 143A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for Barrett's esophagus disease, to include as due to contaminated water exposure at Camp Lejeune. 

2.  Entitlement to service connection for chronic obstructive pulmonary disease.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for anemia.

5.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

6.  Entitlement to a compensable evaluation for bilateral hearing loss.

7.  Entitlement to a compensable evaluation for erectile dysfunction.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of October 2012 (Barrett's esophagus) and July 2013 (all other issues).  Originally, the appeal also included the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating), but this was granted by the RO in a rating decision dated in January 2015; accordingly, that issue is no longer before the Board.  

In May 2014, the Veteran submitted a notice of disagreement as to the issues of entitlement to service connection for vertigo, and to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), which had been denied in an April 2014 rating decision.  Before being furnished a statement of the case, the Veteran withdrew his appeal as to those issues in correspondence dated in May 2016.  


FINDINGS OF FACT

1.  The electronic claims file contains a copy of a statement in support of claim from the Veteran dated in January 2015, in which he requested that his appeals as to the issues of Barrett's esophagus, erectile dysfunction, tinnitus, hearing loss, PTSD, and vertigo be dropped.  This was stamped as received in May 2016 at a VA Claims Intake Center, with a handwritten statement added that in reference to the most recent statement of the case, in May 2016, all issues be canceled.  

2.  On a substantive appeal form dated May 24, 2016, the Veteran requested that all issues on this appeal be canceled, noting that this was the second reply to the second statement of the case.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, although the Veteran did not use the word "withdraw," he stated on two separate documents that he wished to "cancel" all issues on appeal.  

Specifically, the electronic claims file contains a copy of a statement in support of claim from the Veteran dated in January 2015, in which he requested that his appeals as to the issues of Barrett's esophagus, erectile dysfunction, tinnitus, hearing loss, PTSD, and vertigo be dropped.  This was stamped as received in May 2016 at a VA Claims Intake Center, with a handwritten statement added that in reference to the most recent statement of the case, in May 2016, all issues be canceled.  In an informal hearing prestation dated in June 2016, the Veteran's representative pointed to this statement.  Several days later, on a substantive appeal form dated May 24, 2016, the Veteran requested that all issues on this appeal be canceled, noting that this was the second reply to the second statement of the case.  

Although no statement of the case was furnished in May 2016, the Veteran was sent a letter from the Board dated May 19, 2016, in which he was informed that his appeal had been received and docketed at the Board.  In any event, based on the Veteran's two separate items of correspondence, both of which requested that all issues on appeal be canceled, the Board finds that the Veteran's wish to withdraw his claims is sufficiently explicit and unambiguous.  See DeLisio v. Shinseki 25 Vet. App. 45, 57-58 (2011); Kalman v. Principi, 18 Vet. App. 522, 524-25 (2004).  As such, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


